Title: To Thomas Jefferson from John Loehmann, 11 June 1793
From: Loehmann, John
To: Jefferson, Thomas


Philadelphia, 11 June 1793. He served as an American army surgeon during the Revolution and fell prisoner at Charleston, South Carolina, where the rigors of a long captivity added to what he had undergone during his army service left him without the use of his limbs when he was liberated. Crippled to this day, he is unable to work and lacks any means of support. He and his wife employed their remaining property and effects with the greatest frugality, but that resource is now gone. Having applied for relief several times to Congress both at New York and Philadelphia, traveling for that purpose from Carolina to here, where he has lived some years now, and made every exertion to be placed on the pension list, he procured the necessary certificates but was delayed until the passing of the last act of Congress and is now told he cannot receive the pension unless three freeholders attest to his disability and mode of life for the first two years. Since this is not now in his power, he must rely on the charity of the members of the Cincinnati and other benevolent persons for his subsistence and hopes for relief of his poverty and distress from TJ.
